--------------------------------------------------------------------------------

Exhibit 10.1

LOAN AGREEMENT

by and between

YAYI INTERNATIONAL INC.

as Borrower

and

SAIF PARTNERS III L.P.

as Lender

Dated: April 30, 2010

--------------------------------------------------------------------------------

CONTENTS

Section Page     1. Definitions 1 2. LOAN 4 3. Conditions to Closing 5 4. Use of
Proceeds 6 5. Principal Repayment 6 6. Representations and Warranties of the
Borrower 6 7. Affirmative Covenants 7 8. Negative Covenants 8 9. Events of
Default 8 10. Notices 10 11. Waivers; Amendments 11 12. Expenses 11 13.
Successors and Assigns 11 14. Counterparts; Integration; Effectiveness 11 15.
Severability 12 16. Governing Law 12 17. Jurisdiction 12 18. Headings 12


Exhibit A Form of Promissory Note Appendix 1 Form of First Amendment to the
Pledge Agreement


--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is dated April 30, 2010 and made by and
among:

(1)

Yayi International Inc., a Delaware company with its address at No. 9 Xingguang
Road, Northern Industrial Park of Zhongbei Town, Xiqing District, Tianjin
300384, China, as borrower (the “Borrower”); and

    (2)

SAIF Partners III L.P, an exempted limited partnership duly established and
validly existing under the laws of the Cayman Islands, with its registered
address at PO Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands, as
lender (the “Lender”).

R E C I T A L S

A.

The Borrower has requested that the Lender loan US$3,000,000 to the Borrower,
and the Lender has agreed to make such a loan, upon the terms and subject to the
conditions set forth in the Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:

1.

DEFINITIONS

   

As used in this Agreement, the following capitalized terms shall have the
meanings set forth below:

   

“Affiliate” means, with respect to any Person, any other Person (i) which
directly or indirectly through one or more intermediaries Controls, or is
Controlled by, or is under common Control with, such first Person, (ii) which
beneficially owns or holds 50% or more of any class of the voting stock of such
first Person, or (iii) whereby 50% or more of the voting stock (or in the case
of a Person which is not a corporation, 50% or more of the equity interest) of
such other Person is beneficially owned or held by such first Person or by a
Subsidiary of such first Person.

   

“Business Day” means, with respect to any location (i.e., Hong Kong and/or the
PRC), any day other than a Saturday, Sunday or other day with respect to which
banks in such location are authorized or required to be closed; however,
provided, that if such day relates to the making of the Loan or the repayment or
prepayment of the Loan, then “Business Day” shall be further limited to refer to
a Business Day in New York City.

   

“Control” means, when used with respect to any Person, the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” have meanings correlative to the foregoing.

1

--------------------------------------------------------------------------------

“Debt” means: (i) indebtedness or liability for borrowed money, or for the
deferred purchase price of property or services (including trade obligations);
(ii) obligations as lessee under capital leases; (iii) obligations under letters
of credit issued for the account of any Person; (iv) all obligations arising
under bankers’ acceptance facilities; (v) all guaranties, endorsements (other
than for collection or deposit in the ordinary course of business), and other
contingent obligations to purchase, to provide funds for payment, to supply
funds to invest in any Person, or otherwise to assure a creditor against loss;
and (vi) obligations secured by any Lien on property owned, whether or not the
obligations have been assumed.

“Default Rate” has the meaning set forth in Section 9.2 hereof.

“Dollars” and the symbol “$”mean such coin or currency of the United States of
America as is, at the relevant time, legal tender for the payment of public and
private debts.

“Event of Default” has the meaning set forth in Section 9.1 hereof.

“GAAP” means generally accepted accounting principles as in effect in an
applicable jurisdiction from time to time.

“Governmental Approval” means any authorization, consent, approval, license,
franchise, concession, lease, ruling, permit, certification, exemption, filing
or registration by or with any Governmental Authority or legal or administrative
body material and necessary for the authority of the Borrower or each of the
Group Companies to conduct their respective businesses or for the execution and
delivery of this Agreement or the Note.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative authority or functions of or pertaining
to government.

“Group Company” means any Subsidiary of the Borrower and any Person (other than
a natural person) that is controlled by the Borrower.

“Lien” means, with respect to any property, any security interest, mortgage,
pledge, lien, claim, charge or other encumbrance in, of, or on such property or
the income therefrom, including, without limitation, the interest of a vendor or
lessor under a conditional sale agreement, capital lease or other title
retention agreement, or any other agreement or arrangement providing any of the
foregoing or having a similar effect.

“Loan Amount” has the meaning set forth in Section 2.1.

2

--------------------------------------------------------------------------------

“Loan Closing Date” has the meaning set forth in Section 2.4.

“Loan Documents” has the meaning set forth in Section 6.2.

“Loan” has the meaning set forth in Section 2.1.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations, prospects or financial or other condition of the Borrower or
any Group Company; (ii) the ability of the Borrower or any Group Company to pay
or perform the Obligations in accordance with the terms hereof and to avoid an
Event of Default, or an event which, with the giving of notice or the passage of
time or both, would constitute an Event of Default, under any Loan Document; or
(iii) the rights and remedies of the Lender under any Loan Document or any
related document, instrument or agreement.

“Maturity Date” has the meaning set forth in Section 2.3.

“Note” has the meaning set forth in Section 2.4.

“Obligations” means and includes all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Borrower or any Group Company to the
Lender of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of this Agreement and the Note,
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by the Borrower hereunder
and thereunder, in each case, whether direct or indirect, absolute or
contingent, due or to become due.

“Ordinary Course of Business”, with respect to the Borrower or any Group
Company, means the ordinary course of the research, development, planting,
processing, and sale of organic cereals, fishing services, storage of cereals,
development of agricultural products and other related businesses, consistent
with past practice or as otherwise contemplated by the business plan of the
Borrower or any Group Company.

“Permitted Indebtedness”, with respect to the Borrower or any Group Company,
means (i) the Obligations; (ii) indebtedness incurred in the Ordinary Course of
Business; (iii) indebtedness of a company that becomes a Subsidiary after the
date hereof; provided, however, that (A) the Lender has approved the acquisition
or establishment of such Subsidiary and (B) the indebtedness existed at the time
such company became a Subsidiary; (iv) indebtedness existing on the date hereof
and has been disclosed to the Lender; (v) any refinancing, extension or renewal
of any existing Permitted Indebtedness hereunder not involving an increase in
the principal amount thereof; and “(vi) any other indebtedness incurred with the
prior written consent of the Lender.

3

--------------------------------------------------------------------------------

“Permitted Liens” means, as of any particular time, (i) Liens of taxes,
assessments or governmental charges not then delinquent or being contested as
provided below, (ii) any mechanic’s, worker’s, repairer’s, supplier’s, vendor’s
or like Liens securing obligations arising in the ordinary course of business
that (A) are not mature or not overdue for more than fifteen (15) days, or (B)
both (x) are being contested in good faith and (y) as to which adequate reserves
have been established on the books of the Borrower in accordance with GAAP,
(iii) Liens upon tangible personal property acquired after the date hereof
(provided that the aggregate cost of all such tangible personal property
acquired by the Borrower after the date hereof shall not exceed $10,000) granted
by the Borrower, each of which Liens was created solely to secure Debt incurred
to finance the cost of such property (provided that no such Lien shall extend to
cover any property other than the property so acquired), and (iv) Liens not
otherwise permitted hereunder that secure Permitted Indebtedness not exceeding
$20,000 in aggregate amount outstanding at any time. A contest referred to in
this definition shall be permitted only if the execution or enforcement of the
Lien being contested shall have been stayed or is taxed as a result thereof and
such contest could not be reasonably expected to have a Material Adverse Effect.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“PRC” means the People’s Republic of China, excluding Hong Kong, Macau and
Taiwan.

“Preferred Shares” means the shares of Series A Preferred Stock of the Borrower
that the Lender holds.

“Security Documents” means First Amendment to the Pledge Agreement and any other
document executed from time to time by any person as a further guarantee of or
security for the Borrower’s obligations hereunder or under any other Loan
Document.

“Share Pledge Agreement” means First Amendment to the Pledge Agreement by and
between Global Rock Stone Industrial Ltd, a British Virgin Island company (the
“Pledgor”) and the Lender, in form and substance as set forth in Appendix 1
attached hereto, as the same may be supplemented, amended or otherwise in effect
from time to time.

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the U.S. Securities and Exchange Commission
under the Exchange Act of 1934, as amended.

4

--------------------------------------------------------------------------------

2.

LOAN

   

2.1

Loan Amount. Subject to the terms and conditions set forth herein, the Lender
agrees to make a term loan (the “Loan”) to the Borrower on or before May 7,
2010, which Loan shall be in the amount three million U.S. Dollars
(US$3,000,000) (the “Loan Amount”).

    2.2

Interest Rate. The Loan shall bear interest at a rate of twelve percent (12%)
per annum, calculated on the basis of the actual number of days elapsed during
the relevant period and a 360-day year.

    2.3

Term. The entire principal amount of the Loan and any accrued interest on the
Loan shall become fully due and payable on the date (the “Maturity Date”) that
is the earlier to occur of (i) the date that is six (6) months after the Loan
Closing Date (as defined below), unless extended in the sole discretion of the
Lender; provided, however, that such date may be extended with the written
consent of the Lender, and (ii) the acceleration of the maturity of the Loan
upon the occurrence of an Event of Default (as defined in Section 9.1 below),
without further action on the part of the Lender. The Borrower can repay the
entire principal and the accrued interest before Maturity Date without any
prepayment penalty.

    2.4

Closing. Subject to the conditions to Closing in Section 3 hereof, on or before
May 7, 2010 (the “Loan Closing Date”), the Lender shall wire funds equal to the
Loan Amount to a bank account designated by the Borrower which is under
co-signature management of the Borrower and the Lender. The Borrower shall issue
an executed promissory note (the “Note”) in favor of the Lender in form and
substance as set forth in Exhibit A attached hereto. The Note shall be dated the
Loan Closing Date and shall mature on the Maturity Date.

    3.

CONDITIONS TO CLOSING

   

The Lender’s obligations at the Closing are subject to the satisfaction, on or
prior to the Loan Closing Date, of each of the following conditions, any of
which may be waived in whole or in part by the Lender:

    3.1

Representations and Warranties. The representations and warranties made by the
Borrower in Section 6 hereof shall have been true, correct and complete when
made, and shall be true and correct on the Loan Closing Date.

    3.2

Legal Requirements. The sale and issuance by the Borrower, and the purchase by
the Lender, of the Note shall be legally permitted by all laws and regulations
to which the Lender or the Borrower is subject.

    3.3

Proceedings and Documents. All corporate proceedings, including board
resolutions, in connection with the transactions contemplated hereby and all
documents incident to such transactions shall be reasonably satisfactory in form
and substance to the Lender, and the Lender shall have received such counterpart
original or other copies of such documents as it may reasonably request.

5

--------------------------------------------------------------------------------


3.4

Loan Agreements and Security Documents. (i) The Borrower shall have duly
executed and delivered to the Lender this Agreement; (ii) the Borrower shall
have duly executed and delivered to the Lender the Note issued hereunder; and
(iii) the Pledgor shall have duly executed and delivered to the Lender the Share
Pledge Agreement.

    4.

USE OF PROCEEDS

   

The Borrower shall use the proceeds of the Loan for the benefit of the Borrower
and the Group Company and shall obtain the Lender’s written permit before each
tranche of the use of the proceeds, which written permit shall not be
unreasonably withheld, conditioned or delayed.

    5.

PRINCIPAL REPAYMENT

   

The Borrower hereby unconditionally promises to pay to the Lender the entire
outstanding principal amount of the Loan and any accrued interest thereon in
immediately available funds on the Maturity Date.

    6.

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

   

The Borrower hereby represents and warrants to the Lender as follows:

    6.1

Organization; Good Standing. The Borrower is duly organized, validly existing
and in good standing under the laws of the State of Delaware. The Borrower has
all requisite corporate power and authority to carry on its business as now
conducted and as proposed to be conducted and is duly qualified and licensed to
do business in each jurisdiction in which the failure to be so qualified or
licensed could reasonably be expected to have a Material Adverse Effect.

    6.2

Due Authorization. All corporate actions on the part of the Borrower, its
directors and its shareholders necessary for the authorization, execution and
delivery of this Agreement and the Note (together with this Agreement, the “Loan
Documents”) by the Borrower, and the performance of the obligations of the
Borrower under the Loan Documents, as applicable, have been taken or will be
taken prior to the Loan Closing Date. The Loan Documents constitute the valid
and legally binding obligations of the Borrower, enforceable against the
Borrower in accordance with their terms, except as limited by (i) applicable
bankruptcy, insolvency or other laws of general application affecting
enforcement of creditors’ rights generally and (ii) laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies (whether enforcement is sought by proceedings in equity or at law).

    6.3

Governmental Consents. All consents, approvals, orders and authorizations of,
and all registrations, qualifications, designations, declarations and filings
with, any governmental authority or other third party required on the part of
the Borrower in connection with the valid execution and delivery of the Loan
Documents, the offer, sale or issuance of the Note, or the consummation of any
other transaction contemplated hereby shall have been obtained and will be
effective at the Loan Closing Date.

6

--------------------------------------------------------------------------------


6.4

No Judgments or Litigation. There is no action, suit, proceeding or
investigation pending or, to the knowledge of the Borrower, threatened against
the Borrower, that questions the validity of this Agreement or the right of the
Borrower to consummate the transactions contemplated hereby or that might
result, either individually or in the aggregate, in any material adverse change
in the assets, condition, affairs or prospects of the Borrower, nor is the
Borrower aware that there is any basis for the foregoing. The Borrower is not a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality.

    6.5

Compliance with Other Instruments; Non-Contravention. The authorization,
execution and delivery of the Loan Documents, and the consummation of the
transactions contemplated under the Loan Documents, do not and will not (i)
constitute or result in a default or violation of any law or regulation
applicable to the Borrower or any term or provision of the Borrower’s current
Certificate of Incorporation , or any material judgment, order, writ, decree,
statute, rule or regulation applicable to the Borrower; (ii) violate any
provision of, or result in the breach or the acceleration of, or entitle any
other Person to accelerate (whether after the giving of notice or lapse of time
or both), any material mortgage, indenture, agreement, instrument or contract to
which the Borrower is a party or by which any of them is bound; or (iii) result
in the creation or imposition of any material Lien upon any property, asset or
revenue of the Borrower, or the suspension, revocation, impairment, forfeiture,
or nonrenewal of any material permit, license, authorization or approval
applicable to the Borrower, its business or operations, or any of its assets or
properties.

    7.

AFFIRMATIVE COVENANTS

   

So long as any portion of the Loan remains outstanding, the Borrower shall:

    7.1

Inspection Rights. Permit the Lender to visit and inspect its facilities and
properties, to examine its books of account and records and to discuss its
affairs, business, finances, accounts and operations with its directors,
officers, employees, accountants, legal counsel and investment bankers, all at
such reasonable times as may be requested by the Lender.

    7.2

Compliance with Laws. Comply in all material respects with applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
paying before the same become delinquent all taxes, assessments, and
governmental charges imposed upon it or upon its property except for good faith
contests for which adequate reserves are being maintained.

    7.3

Notice of Litigation. Provide to Lender promptly after the commencement thereof,
notice of all actions, suits, and proceedings before any court or governmental
entity in which the Borrower is named as a party.

7

--------------------------------------------------------------------------------


7.4

Notice of Defaults and Events of Defaults. Provide to Lender, as soon as
possible and in any event within five (5) days after the occurrence thereof,
with written notice of each event which either (i) is an Event of Default, or
(ii) with the giving of notice or lapse of time or both would constitute an
Event of Default, in each case setting forth the details of such event and the
action which is proposed to be taken by the Borrower with respect thereto.

    7.5

Governmental Approvals. Promptly obtain and maintain all Governmental Approvals
as are necessary for the operation of its business.

    7.6

Continuance of Business. Maintain its corporate existence, licenses and
privileges in good standing under and in compliance with all applicable laws and
continue to operate the business it currently conducts.

    7.7

Maintenance. Conduct its business in a manner consistent with relevant industry
standards, keep its material assets and properties in good working order and
condition and make all necessary and proper repairs, replacements and
improvements thereof so that such business may be properly and prudently
conducted at all times.

    8.

NEGATIVE COVENANTS

    8.1

Protective Provisions. So long as any portion of the Loan remains outstanding,
the Borrower shall not permit any Group Company to, take any of the actions as
listed in section 8 (Protective Provisions) of the valid CERTIFICATE OF
DESIGNATION OF SERIES A PREFERRED STOCK of the Borrower dated June 16, 2009
without the prior written consent of the Lender or the director appointed by the
Lender in the Borrower.

    8.2

Liens. The Borrower shall not create or suffer to exist any Lien on any of its
assets except Permitted Liens and Liens in existence on the date hereof of which
it has provided the Lender written notice or documents evidencing such Liens.
For the avoidance of doubt, the Borrower may make (i) pledges or deposits in
connection with workers’ compensation, employee welfare and other social
security legislation and (ii) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, performance bonds and other
obligations of a like nature incurred in the Ordinary Course of Business of the
Borrower without the Lender’s prior consent.

    9.

EVENTS OF DEFAULT

    9.1

Each of the following shall constitute an event of default (each, an “Event of
Default”) under this Agreement and the Note:

8

--------------------------------------------------------------------------------


  (a)

The Borrower fails to pay on the Maturity Date any unpaid principal, accrued
interest or other amounts owing under any Loan Document;

        (b)

Any representation or warranty made by the Borrower in the Loan Documents, or
any representation or warranty made by the Pledgor in the Security Documents
shall prove, when given, to have been false or misleading in any material
respect;

        (c)

The Borrower or the Pledgor, as applicable, breaches any covenant set forth in
any of the Loan Documents and the Security Documents;

        (d)

The Borrower defaults in the observance or performance of any other agreement
contained in the Loan Documents (other than as provided in paragraphs (a)
through (c) above in this Section 9.1), and such default shall continue
unremedied for a period of thirty (30) days; provided, however, that the
Borrower shall have notified the Lender within five (5) days of the occurrence
of such default;

        (e)

The Borrower or any Group Company shall fail to make any payment in respect of
any Debt in principal amount of $200,000 or more when due or within any
applicable grace period;

        (f)

Any event or condition shall occur which results in the acceleration of the
maturity of any Debt in principal amount of $200,000 or more of the Borrower or
any Group Company or enables the holder of such Debt to accelerate the maturity
thereof;

        (g)

The Borrower or any Group Company files any petition or action for relief under
any bankruptcy, reorganization, insolvency or moratorium law or any other law
for the relief of, or relating to, debtors, now or hereafter in effect, makes
any general assignment for the benefit of creditors or takes any corporate
action in furtherance of any of the foregoing or fails to pay its debts as they
become due; or

        (h)

An involuntary petition is filed against the Borrower or any Group Company
(unless such petition is dismissed or discharged within forty-five (45) days)
under any bankruptcy statute now or hereafter in effect, or a custodian,
receiver, trustee, assignee for the benefit of creditors (or other similar
official) is appointed to take possession, custody or control of any property of
the Borrower or any Group Company.


9.2

Upon the occurrence of any Event of Default specified in paragraphs 9.1(c),
9.1(g) and 9.1(h) above in Section 9.1, all unpaid principal on the Note,
accrued and unpaid interest thereon and all other amounts owing under this
Agreement and the Note shall become immediately due and payable without any
action on the part of the Lender, and the Borrower shall immediately pay to the
Lender all such amounts. Upon the occurrence of any other Event of Default, the
Borrower shall notify the Lender in writing within five (5) days of the
occurrence of such Event of Default. Upon receipt of the notice, the Lender may
by notice to the Borrower declare the Loan to be due and payable forthwith,
whereupon the Loan shall become immediately due and payable. From and after an
Event of Default, all Indebtedness hereunder shall accrue interest at a rate of
seventeen percent (17%) per annum (the “Default Rate”). In the event of any
Event of Default, the Borrower shall pay all reasonable attorneys’ fees and any
other reasonable costs incurred by the Lender in enforcing the Note and the
other Loan Documents and in any effort to collect Indebtedness hereunder. No
right or remedy conferred upon or reserved to the Lender under this Agreement is
intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now and hereafter existing under applicable law.

9

--------------------------------------------------------------------------------

    10.

NOTICES

   

All notices, request, demands, claims, and other communications hereunder shall
be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (i) when delivered personally to the
recipient, (ii) one (1) Business Day after being sent to the recipient by
reputable courier service (charges prepaid), (iii) one (1) Business Day after
being sent to the recipient by facsimile transmission or electronic mail, or
(iv) four (4) Business Days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to
the intended recipient as set forth below:


  If to the Lender, to: SAIF Partners III L.P.     c/o Maples Corporate Services
Limited     PO Box 309, Ugland House     Grand Cayman, KY1-1104     Cayman
Islands     Fax: +852 2234-9116         With a copy to: SAIF Advisors Ltd.    
Suites 2115-2118, Two Pacific Place     88 Queensway, Hong Kong     Attention:
Andrew. Y. Yan/Jason So     Fax: +852 2234-9116         If to the Borrower, to:
c/o Tianjin Yayi Industrial Co., Ltd.,     No. 9 Xingguang Road,     Northern
Industrial Park of     Zhongbei Town, Xiqing District,     Tianjin 300384, China
    Attention: Li Liu     Fax: 86 (22) 2798-4358

10

--------------------------------------------------------------------------------


Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

    11.

WAIVERS; AMENDMENTS

   

Neither this Agreement or the Note nor any terms hereof or thereof may be
changed, waived, discharged, or terminated unless such change, waiver,
discharge, termination or release is in writing signed by the parties. Neither
failure or delay by the parties hereto in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the parties hereunder are cumulative and are not exclusive of any rights or
remedies that the parties would otherwise have.

    12.

EXPENSES

   

The Borrower shall bear any expenses (including, without limitation, legal fees)
incurred by the Borrower or the Lender with respect to this Agreement and the
transactions contemplated hereby in connection with the Loan made hereunder,
including all such out- of-pocket expenses reasonably incurred during any
negotiations.

    13.

SUCCESSORS AND ASSIGNS

   

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby. The Borrower may not assign, encumber or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Lenders, and any attempted assignment or transfer by the Borrower without such
consent shall be null and void. The Lender may assign, encumber or otherwise
transfer any or all of its rights or obligations hereunder without the prior
written consent of the Borrower. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

    14.

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

   

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
including all exhibits and schedules hereto, which are expressly incorporated
herein by reference, and any amendments hereto shall constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile shall be as effective as delivery of a
manually executed counterpart of this Agreement.

11

--------------------------------------------------------------------------------


15.

SEVERABILITY

   

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

    16.

GOVERNING LAW

   

This Agreement and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of New York
without giving effect to choice of law provisions.

    17.

JURISDICTION

    17.1

Arbitration. In the event the Parties are unable to settle any dispute between
them regarding this Agreement within thirty (30) days after the occurrence of
the dispute, such dispute may he referred to and finally settled by arbitration
at the Hong Kong International Arbitration Centre in accordance with the
UNCITRAL Arbitration Rules (the “UNCITRAL Rules”) in effect, which rules are
deemed to be incorporated by reference into this Section 18.1. The arbitration
tribunal shall consist of three (3) arbitrators; one (1) of whom shall be
appointed by the claimant, one (1) of whom shall be appointed by the respondent,
and the third arbitrator, who shall be the presiding arbitrator, shall be
appointed by the Hong Kong International Arbitration Centre. The language of the
arbitration shall be English. By agreeing to arbitration, the Parties do not
intend to deprive any court of its jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment or other order in aid of arbitration
proceedings and enforcement of any award.

    18.

HEADINGS

   

Article and Section headings used herein are for convenience of reference only,
are not part of this Agreement and shall not affect the construction of, or be
taken into consideration in interpreting, this Agreement.

[NO FURTHER TEXT ON THIS PAGE]

12

--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 – LOAN AGREEMENT]

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

THE BORROWER:

Yayi International Inc.

By: /s/ Li Liu                                                    
       Name: Li Liu
       Title: Chief Executive Officer


[Signatures Continued on the Following Page]

13

--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 – LOAN AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

THE LENDER:

SAIF Partners III L.P,

By:/s/ Andrew Yan                                  
      Name: Andrew Yan
      Title: Authorized Signatory


1

--------------------------------------------------------------------------------

Exhibit A

Promissory Note

PROMISSORY NOTE

Yayi International Inc.

US$3,000,000

FOR VALUE RECEIVED, Yayi International Inc., a company duly incorporated and
validly existing under the laws of Delaware (the “Payor”) promises to pay to the
order of SAIF Partners III L.P, an exempted limited partnership duly established
and validly existing under the laws of the Cayman Islands (together with its
successors and assigns, the “Payee”), the principal sum of three million U.S.
Dollars (US$3,000,000), together with all accrued and unpaid interest thereon as
set forth below.

Terms defined in the Loan Agreement dated as of April 30, 2010 by and between
the Payor and the Payee (the “Loan Agreement”) are used herein with the same
meanings. This Promissory Note (this “Note”) is the promissory note referred to
in Section 2.4 of the Loan Agreement and is issued pursuant to and entitled to
the benefits of the Loan Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby was made and is to be repaid.

The entire principal amount of the Loan and all unpaid accrued interest thereon
shall become fully due and payable on the date (the “Maturity Date”) that is the
earlier to occur of (i) the date that is six (6) months after the Loan Closing
Date (unless extended at the discretion of the Payee), or (ii) the acceleration
of the maturity of the Loan upon the occurrence of an Event of Default, without
further action on the part of the Payee. Payment of principal and interest
hereunder shall be made by wire transfer of immediately available funds to a
bank account furnished by the Payee to the Payor for that purpose.

Reference is made to the Loan Agreement and the Security Documents for (i)
provisions for the prepayment hereof and the acceleration of the maturity hereof
and (ii) a description of the property mortgaged, charged, pledged, assigned and
transferred pursuant to the Security Documents and the nature and extent of the
security and rights of the Payor and the Payee in respect of such security.

Payment of the principal and interest payable thereon in respect of this Note
shall be made in lawful money of the United States of America in same day funds
at such place as shall be designated in writing for such purpose in accordance
with the terms of the Loan Agreement. Unless and until this Note has been
assigned pursuant to Section 13 of the Loan Agreement, the Payor shall be
entitled to deem and treat the Payee as the owner and holder of this Note and
the Loan evidenced hereby. The Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal and interest payments previously made hereunder;
provided, however, that the failure to make a notation of any payment made on
this Note shall not limit or otherwise affect the obligations of the Payor
hereunder with respect to payments of principal and interest of this Note.

Exhibit A

--------------------------------------------------------------------------------

Whenever any payment on this Note shall be stated to be due on a day which is
not a business day, such payment shall be made on the next succeeding Business
Day.

The LOAN Agreement and this Note shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of New York without
giving effect to choice of law provisions.

The terms of this Note are subject to amendment only in the manner provided in
the Loan Agreement.

No reference herein to the Loan Agreement and no provision of this Note or the
Loan Agreement shall alter or impair the obligations of the Payor, which are
absolute and unconditional, to pay the principal and interest of this Note at
the place, at the respective times, and in the currency herein prescribed.

The Payor hereby waives diligence, presentment, protest, demand and notice of
every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder. Upon the occurrence
and during the continuance of any Event of Default, the entire principal balance
and any accrued and unpaid interest on this Note shall become immediately due
and payable in full in accordance with Section 9.2 of the Loan Agreement. In the
event of any Event of Default, the Payor shall pay all reasonable attorneys’
fees and any other costs incurred by the Payee in collecting any Indebtedness
and enforcing its rights under this Note. Payor may not prepay this Note prior
to the Maturity Date without the express written consent of the Payee.

This Note and the Payee’s rights hereunder may not be assigned or otherwise
transferred by the Payee, or any interest of any sort whatsoever transferred,
directly or indirectly, to any person or entity other than the Payee, in whole
or in part, except in compliance with Section 13 of the Loan Agreement.

Exhibit A

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Payor has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

Yayi International Inc.

By:                                                                    
Name:
Title:


Exhibit A

--------------------------------------------------------------------------------

Appendix 1

Form of First Amendment to the Pledge Agreement

--------------------------------------------------------------------------------